        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA

USSAMAA.MANDO,

             Plaintiff,

V.                                            Case No. CIV-19-88-SM

ANDREW M.SAUL,
COMMISSIONER OF
SOCIAL SECURITY,

             Defendant.

                 MEMORANDUM OPINION AND ORDER


      Ussama A. Mando (PlaintifO brings this action for judicial review of the

Commissioner of Social Security's final decision that he was not "disabled"

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The

parties have consented under 28 U.S.C. § 636(c) to proceed before a United

States Magistrate Judge. Docs. 10, 14.^ Plaintiff takes issue with the ALJ's

residual functionality capacity assessment^ and his treatment of Plaintiffs

subjective statements. Doc. 19, at 13-22. After a careful review of the record

(AR), the parties' briefs, and the relevant authority, the court reverses the




^      Citations to the parties' pleadings and attached exhibits will refer to this
Court's CM/ECF pagination. Citations to the Administrative Record will refer
to its original pagination.
2     Residual functional capacity "is the most[a claimant] can still do despite
[a claimant's] limitations." 20 C.F.R. § 404.1545(a)(1).
